Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 1 of 37 PageID: 6785




  Leonard E. Seaman (LS-4799)
  THE LAW OFFICES OF RICHARD MALAGIERE
  A PROFESSIONAL CORPORATION
  250 Moonachie Road, Suite 102
  Moonachie, New Jersey 07074
  Tel: (201) 440-0675
  Attorneys for Defendant, Bergen County Sheriff’s Office (improperly pleaded as “Bergen
  County Sheriff’s Department)

                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

  MICHAEL A. D'ANTONIO,
                                                       Docket No.: 2:16-cv-00816-CCC-JBC
                                  Plaintiff,

                  vs.
                                                                     Civil Action
  PASSAIC RIVER COALITION;
  BOROUGH OFALLENDALE; STILES                                     CERTIFICATION OF
  THOMAS; JOHN ALBOHM; DAVID                                     LEONARD E. SEAMAN
  BOLE; DAVID PFUND; MARY
  MCDONNELL; RICHARD EPSTEIN;
  THOMAS MONAHAN; MARK CARTER;
  LOUIS CAPAZZI; AND BERGEN
  COUNTY SHERIFFS DEPT.

                                  Defendants.

          I, Leonard E. Seaman, hereby certify as follows:

          1.      I am an attorney at law of the State of New Jersey and am a member of the bar of the

  United States District Court for the District of New Jersey.

          2.      I am Of Counsel with the Law Offices of Richard Malagiere, PC, attorneys for the

  Defendant, Bergen County Sheriff’s Office (improperly pleaded as “Bergen County Sheriff’s

  Department”) (the “BCSO”) in the above captioned matter.

          3.      I am responsible for the handling of this matter and am fully familiar with the facts

  set forth herein. I make this certification in support of the BCSO’s motion to dismiss the Third

  Amended Complaint.
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 2 of 37 PageID: 6786




            4.     Annexed hereto as Exhibit A is true and accurate copy of the Complaint filed by

  Michael A. D'Antonio in the matter of D'Antonio v. Retained Realty, et al., Superior Court of New

  Jersey, Law Division, Bergen County, Docket No. BER-L-4562-15 (the “State Action”).

            5.     Annexed hereto as Exhibit B is a true and accurate copy of the decision and order

  by the trial court in the State Action on the dispositive motions by all parties.

            6.      Annexed hereto as Exhibit C is a true and accurate copy of the opinion of the

  Superior Court of New Jersey, Appellate Division affirming the trial court’s rulings in the State

  Action.

            I hereby certify that the foregoing statements made by me are true. I am aware that if any of

  the foregoing statements made by me are willfully false I am subject to punishment.


                                          s/ Leonard E. Seaman
                                          Leonard E. Seaman

  Dated: August 10, 2020




                                                     2
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 3 of 37 PageID: 6787




                     EXHIBIT A
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 4 of 37 PageID: 6788
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 5 of 37 PageID: 6789
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 6 of 37 PageID: 6790
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 7 of 37 PageID: 6791




                     EXHIBIT B
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 8 of 37 PageID: 6792
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 9 of 37 PageID: 6793
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 10 of 37 PageID: 6794
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 11 of 37 PageID: 6795
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 12 of 37 PageID: 6796
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 13 of 37 PageID: 6797
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 14 of 37 PageID: 6798
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 15 of 37 PageID: 6799
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 16 of 37 PageID: 6800
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 17 of 37 PageID: 6801
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 18 of 37 PageID: 6802
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 19 of 37 PageID: 6803
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 20 of 37 PageID: 6804
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 21 of 37 PageID: 6805
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 22 of 37 PageID: 6806
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 23 of 37 PageID: 6807
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 24 of 37 PageID: 6808
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 25 of 37 PageID: 6809
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 26 of 37 PageID: 6810
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 27 of 37 PageID: 6811
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 28 of 37 PageID: 6812
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 29 of 37 PageID: 6813
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 30 of 37 PageID: 6814
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 31 of 37 PageID: 6815
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 32 of 37 PageID: 6816
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 33 of 37 PageID: 6817




                      EXHIBIT C
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 34 of 37 PageID: 6818




                                   NOT FOR PUBLICATION WITHOUT THE
                                  APPROVAL OF THE APPELLATE DIVISION
           This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
        internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                            SUPERIOR COURT OF NEW JERSEY
                                                            APPELLATE DIVISION
                                                            DOCKET NO. A-0011-17T2

   MICHAEL A. D'ANTONIO,

             Plaintiff-Appellant,

   v.

   RETAINED REALTY, INC.
   NETWORK TRUCKING, and
   BERGEN COUNTY SHERIFF'S
   DEPARTMENT,

             Defendants-Respondents,

   and

   PATRICIA EGAN,

        Defendant.
   _____________________________

                       Submitted January 24, 2019                    Decided February 11, 2019

                       Before Judges Reisner and Mawla.

                       On appeal from Superior Court of New Jersey, Law
                       Division, Bergen County, Docket No. L-4562-15.

                       Michael A. D'Antonio, appellant, pro se.
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 35 of 37 PageID: 6819




               The Weir Law Firm, LLC, attorneys for respondent
               Retained Realty, Inc. (Richard A. Epstein, on the brief).

               George W. Wright & Associates, attorneys for
               respondent Network Trucking (Narinder S. Parmar, on
               the brief).

               The Law Offices of Richard Malagiere, PC, attorneys
               for respondent Bergen County Sheriff's Department
               (Leonard E. Seaman, of counsel and on the brief).

   PER CURIAM

         Plaintiff Michael A. D'Antonio appeals from a February 21, 2017 order

   granting summary judgment in favor of defendants Retained Realty, Network

   Trucking, and the Bergen County Sheriff's Department. He also appeals from

   an April 7, 2017 order denying reconsideration. Our review of the summary

   judgment order is de novo. Globe Motor Co. v. Igdalev, 225 N.J. 469, 479

   (2016).   We review the denial of reconsideration for abuse of discretion.

   Cummings v. Bahr, 295 N.J. Super. 374, 384 (App. Div. 1996). After reviewing

   the record, we find no legal error in the summary judgment order and no abuse

   of discretion in the order denying reconsideration. We affirm substantially for

   the reasons stated in the written opinions issued by Judge Estela M. De La Cruz

   on February 21, 2017, and April 7, 2017.

         The background facts are set forth in detail in Judge De La Cruz's opinion

   and need not be repeated here. The Chancery Division entered a final judgment

                                                                           A-0011-17T2
                                          2
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 36 of 37 PageID: 6820




   of foreclosure in 2012, and plaintiff's property was sold at a sheriff's sale. The

   successful bidder assigned the property to Retained Realty, which in turn evicted

   plaintiff from the foreclosed premises in 2014. In a subsequent Law Division

   action, plaintiff claimed that some of his property was lost or damaged during

   the 2014 eviction. Judge De La Cruz dismissed plaintiff's claims and ordered

   plaintiff to reimburse Retained Realty for the security deposit and rent he

   wrongfully collected from a tenant after the sheriff's sale. This appeal followed.

         In addressing plaintiff's appeal, we first note its limited scope. By order

   dated January 29, 2018, we specifically barred plaintiff from pursuing an appeal

   of the 2012 foreclosure judgment, an appeal that would have been years out of

   time. However, contrary to our order, much of plaintiff's appellate brief focuses

   on alleged errors in the foreclosure action. Plaintiff's remaining arguments are

   without sufficient merit to warrant discussion, except as noted in the following

   brief comments. R. 2:11-3(e)(1)(E).

         We agree with Judge De La Cruz that Retained Realty is not liable for

   alleged wrongdoing by Network Trucking, the independent contractor it hired

   to move plaintiff's possessions out of the foreclosed premises and into a storage

   facility. See Bahrle v. Exxon Corp., 145 N.J. 144, 156 (1996). Plaintiff's claims

   against Network Trucking are barred because he missed the ninety-day statutory


                                                                             A-0011-17T2
                                           3
Case 2:16-cv-00816-CCC-JBC Document 308-2 Filed 08/10/20 Page 37 of 37 PageID: 6821




   time limit for filing a claim against a moving company. See N.J.S.A. 45:14D-

   12(b). Plaintiff's claims against Network Trucking for allegedly missing items

   are also barred by the terms of two releases he signed at the conclusion of the

   eviction. Plaintiff's Notice of Tort Claim against the Bergen County Sheriff's

   Office was defective in failing to state the value of the goods allegedly lost or

   damaged in the move. See N.J.S.A. 59:8-4(f). Plaintiff also failed to present

   the trial court with legally competent evidence of the value of the allegedly lost

   or damaged items.

         Affirmed.




                                                                             A-0011-17T2
                                           4
